
	
		I
		112th CONGRESS
		2d Session
		H. R. 6512
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Fitzpatrick
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Securities Exchange Act of 1934 to require
		  nationally recognized statistical rating organizations to certify that they
		  monitor the accuracy of each credit ratings issued by the
		  organization.
	
	
		1.Short titleThis Act may be cited as the
			 Credible Ratings Act of
			 2012.
		2.Procedures and
			 methodologies attestation requirementSection 15E(c)(3)(B) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78o–7(c)(3)(B)) is amended—
			(1)in clause (ii), by
			 striking and at the end;
			(2)by redesignating
			 clause (iii) as clause (iv); and
			(3)by inserting after
			 clause (ii) the following:
				
					(iii)a certification that the nationally
				recognized statistical rating organization monitors credit ratings issued by
				the organization, on at least a quarterly basis, to ensure that they are as
				accurate as possible based on the organization’s procedures and methodologies
				furnished to the Commission pursuant to subsection (a)(1)(B)(ii), as applied to
				the most recently available data;
				and
					.
			
